Matter of Hyde (2021 NY Slip Op 06423)





Matter of Hyde


2021 NY Slip Op 06423


Decided on November 18, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 18, 2021

PM-160-21
[*1]In the Matter of Barrett Wadsworth Hyde, an Attorney. (Attorney Registration No. 5179288.)

Calendar Date:November 15, 2021

Before:Lynch, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.

Barrett Wadsworth Hyde, Westport, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Barrett Wadsworth Hyde was admitted to practice by this Court in 2013 and lists a business address in New Haven, Connecticut with the Office of Court Administration. Hyde now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Hyde's application.
Upon reading Hyde's affidavit sworn to August 18, 2021 and filed August 20, 2021, and upon reading the November 5, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Hyde is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Barrett Wadsworth Hyde's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Barrett Wadsworth Hyde's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Barrett Wadsworth Hyde is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hyde is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Barrett Wadsworth Hyde shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.